Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/21 and 1/27/22 have been entered.
Claim(s) 1-12, 14, and 16-18 are cancelled.  Claim(s) 13, 15, and 19-24 are pending.  Claim(s) 13, 15, and 19-24 are examined herein. 
The terminal disclaimer filed on 1/27/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,950,994 B2 has been reviewed and is NOT accepted.
Updated search and consideration have been performed, the following new rejection will now apply.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 15, 16, and 19-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,950,994 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are generally drawn to a method of disrupting reproduction of ants comprising administering one of formulas I-III, shown below, in an amount effective to disrupt reproduction, wherein the ants are members of a genus selected from Monomorium, Myrmicaria, Megalomyrmex, Trachymyrmex, and Cyphomyrmex.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The patent is generally drawn to the method of controlling ants comprising delivering to the ants an effective amount of a composition comprising one or more compounds of a formula selected from the group consisting of Formula I-III, as above, with narrower definitions of R and R’.
Looking to the patent for definition of the claimed term ants, the patent clarifies that the compositions and methods are intended to be used for the control of Monomorium, Myrmicaria, Solenopsis, Megalomyrmex, Trachymyrmex, Cyphomyrmex, and Atta, which encompasses the instant genera.
With respect to the effective amount of the instant claims, the instant disclosure does not recite a per se amount, and only teaches that an appropriate amount should be used.  Properly interpreting this claim limitation broadly, this is taken to mean that any reasonable and effective amount would work, including the effective amount of the patent claims.  Further, looking to both the instant specification and the patent for definition of said amounts, both use identical amounts in the charts and figures, further in support of the overlap of the claimed and patented ranges.
The compounds of the patent anticipate those of the instant claims and the target population is embraced by the patent and is thus an obvious sub-genus, the only significant difference is the instant limitation drawn to disrupting reproduction versus the patented limitation of controlling ants.
However, the instant limitation is related to the mechanism of action of the claimed compounds.  Both sets of claims require the same compositions to contact the same target population, and the resultant mechanisms/activities/properties would necessarily follow.  As such it is not a difference between the instant and the patented claims, and the patented claims anticipate the instant claims.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
With respect to the limitations drawn to the administration prior to the mating period, the timing of the administration is a result effective variable that those of skill in the arty would understand to adjust.  Absent criticality the optimization of the timing, including to within the instantly claimed period, would have been obvious.

Response to Arguments
The Applicant argues “Applicant has concurrently filed a terminal disclaimer … a petition under 37 C.F.R. §1.183 is being concurrently filed, as the reference patent was not disqualified as prior art under 35 U.S. C. § 102(c) as the result of activities undertaken within the scope of a joint research”.
This is not found persuasive.  The terminal disclaimer was disapproved and the petition was dismissed.
The rejection is maintained.

New Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 15, and 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/458,976. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to a method of disrupting reproduction of ants comprising administering one of formulas I-III, shown below, in an amount effective to disrupt reproduction, wherein the ants are members of a genus selected from Monomorium, Myrmicaria, Megalomyrmex, Trachymyrmex, and Cyphomyrmex.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The copending claims are generally drawn to compounds, composition, and kits of compounds that anticipate the instant compounds, for example those shown below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Looking to the copending specification for definition of the utility of said compounds, it is defined therein that they are used for the disruption of reproduction of ants (see, for example, the Figures, the Examples, and throughout the document).  Therefore, the copending application makes the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claim(s) 1-12, 14, and 16-18 are cancelled.  Claim(s) 13, 15, and 19-24 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627